DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0290106 A1) further in view of Song et al. (US 2010/0068467 A1) as evidenced by Kohara et al. (US 2008/0236879 A1).

Regarding claim 1, Kim discloses a display device comprising: 
a base plate (Fig. 14C element 106) including a first region (Fig. 14C left of line “Routing Area (A)”), a second region (Fig. 14C right of line “Routing Area (B)”) and (Fig. 14C area between the above regions labeled “Bend Allowance Section”); 
a first film covering the first region (Fig. 14C inclusive of element 110 and “Encapsulation (BFL)” wherein element 110 and the encapsulation together comprise the first film covering the first region); and 
a resin layer (Fig. 14C element 132) covering the third region (as shown in Fig. 14C), 
wherein the base plate includes a first surface and a second surface opposite to the first surface (as shown in Fig. 14C as the top and bottom of element 106), 
the first region is located on the first surface (as shown in Fig. 14C) and is arranged with a plurality of pixels (as descried in Paragraph [0012]), 
the second region is located on the second surface (as shown in Fig. 14C) and is arranged with a terminal part (Fig. 14C element 134), 
the third region is located on the first surface and between the first region and the second region (as shown in Fig. 14C), and
the first film includes a lower surface facing the first surface of the base plate (as shown in Fig. 14C as the bottom surface of “Encapsulation “BFL”), an upper surface (as shown in Fig. 14C as the top surface of element 110) opposite to the lower surface and an end surface (Fig. 14C labeled as “Sidewall”) arranged at an angle to the lower surface and the upper surface (as shown in Fig. 14C wherein the third surface is shown to be at a perpendicular angle to the lower surface and the upper surface), the end surface is facing the third region,
(as shown in Fig. 14C) and the resin layer is in continuous contact with at least part of the end surface of the first film (as shown in Fig. 14C), and a height of the resin layer is lower than the upper surface of the first film (as shown in Fig. 14C). 
Kim does not expressly disclose an end surface facing the third region of the first film includes at least one groove, and the groove is arranged substantially parallel to an upper surface of the first film, and the resin layer is in contact with at least a part of the first film to an inner surface of the at least one groove.
Song, as supported by evidence in the art of adhesion provided by Kohara, teaches a surface with grooves on one end of a film (as shown in Fig. 1 and discussed in Paragraphs [0015]-[0017] and [0036] wherein the substrate/film provides a roughened surface), and the groove is arranged substantially parallel to an upper surface of the film (wherein any opening part on the end surface must necessarily extend substantially parallel to the end surface by virtue that a groove represents an elongated recess in a material, therefore the elongated dimension of the recess must be substantially parallel with the surface on which it is formed, which may be interpreted as a main surface of the first film), and the resin layer is in contact with at least a part of the inner surface of the at least one groove (as shown in Fig. 1 and Fig. 5 wherein it can be seen that the inner side portions of the at least one groove are in contact with the resin layer).
It would have been obvious to one of ordinary skill in the art to include at least one groove the end surface of the first film in contact with the resin in order to provide better adherence between the first film and the resin and prevent separation at the joint (as discussed in Song: Paragraph [0009] and further evidenced by Kohara: Paragraph [0014]).  

Regarding claim 9, Kim in view of Song teaches the device as modified in claim 1 above and further wherein the at least one groove comprises a plurality of grooves (as discussed in Song: Paragraph [0036]).

Regarding claim 10, Kim in view of Song teaches the device as modified in claim 9 above and further wherein the plurality of grooves is arranged in a thickness direction of the first film (wherein the examiner is interpreting the thickness direction to be perpendicular to the first surface, and one of ordinary skill in the art would have recognized that an end surface roughed by grooves, as set forth in claim 1 above, would necessarily have said grooves arranged along the thickness direction of the first film since the end surface fully encompasses the thickness of the first film).

Regarding claim 11, Kim in view of Song teaches the device as modified in claim 1 above.
Kim in view of Song does not expressly disclose wherein the at least one groove has a depth of 5 micro-meters or more, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation within the capability of one of ordinary skill in the art to In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 15, Kim in view of Song teaches the device as modified in claim 1 above and further wherein the resin layer is thinner than the first film (as is shown in Kim: Fig. 14C wherein element 132 is thinner than the first film as interpreted in claim 1 above).

Regarding claim 16, Kim in view of Song teaches the device as modified in claim 15 above and further wherein the resin layer exposes a part of the end surface facing the third region of the first film (as shown in Kim: Fig. 14C wherein the resin layer is exposed opposite the base plate).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song as applied to claim 1 above, and further in view of Tomura et al. (US 2011/0175237 A1).


Regarding claim 7, Kim in view of Song teaches the modified device as set forth in claim 1 above and further wherein the end surface includes a first end part and a second end part facing the first end part (as shown in Fig. 14A of Kim wherein the end parts are located on the left and right extents of the Bend Allowance Section).
Kim in view of Song does not expressly disclose the at least one groove extends continuously from the first end part to the second end part.
Tomura teaches at least one groove (Fig. 37 element 6) which extends continuously from a first end part to a second end part (as shown in Fig. 37).
It would have been obvious to one of ordinary skill in the art to form the at least one groove continuously from a first end part to a second end part on opposite sides of the end surface in order to ensure complete adhesion of the resin layer to the end surface across the whole extent of the end surface.


Response to Arguments

Applicant's arguments filed 12/1/2020 in the Remark have been fully considered but they are not persuasive. The applicant has argued on Page 7 of the Remarks that the Song reference is not analogous to the field of endeavor of the instant application, however the examiner respectfully disagrees.  As the Song reference is directed to the adherence of two materials in an electronic device, the examiner submits that as utilized in the rejections mailed in the Non-final Office Action on 9/1/2020, the reference is analogous.  The applicant also argues on Page 8 of the Remarks that the Kohara .
The applicant further argues on pages 8-10 that the combination of the Kim and Song references would not be an obvious modification for one of ordinary skill in the art.  As the applicant has referenced on page 8 of the Remarks, the Kim reference, in paragraph [0190] indicates a desire to avoid open space between the interpreted “first film” (elements BFL and 110 in Fig. 14C of the reference) and the “resin layer” interpreted as element 132 in Fig. 14C.  As such, one of ordinary skill in the art would be motivated to ensure that the bond between the two materials is as secure as possible, and as such would seek out relevant prior art which could provide means of accomplishing this desire as an improvement of the Kim reference.  The applicant has pointed to Paragraph [0194] as describing an embodiment which does not disclose wherein the resin layer (element 132) is in continuous contact with at least a part of the end surface of the first film, however the rejection as set forth utilizes the embodiment as portrayed in Fig. 14C of the reference, which is also described in Paragraph [0194], wherein the resin layer does come into continuous contact with the end surface of the interpreted first film, and as such meets the features and limitations of the claims.
The applicant has also argued on Page 10 of the Remarks that the Song reference does not disclose a resin in contact with an inner surface of the at least one groove, citing fig. 5 of the reference, however the examiner respectfully disagrees and points out that as interpreted, the fluid state of element 503 in fig. 5 is in contact with the inner surfaces of the grooves (shown in Fig. 4 as elements 402).  The examiner further .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841